DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-22 are pending and under examination.
Claim 7 is cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/09/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 8-22 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich et al. US 2005/0131390 in view of Shelton, IV et al. US 2016/0256184.
Regarding claim 1, Heinrich discloses a surgical system, comprising: and a control circuit (control box 562, including cpu and circuitry and processor; par 0086); a surgical instrument (par0013) 
[par 0069] “In accordance with the present disclosure, a micro-electromechanical system (MEMS) is used to provide highly miniaturized MEMS devices and/or systems capable of performing various functions, e.g., sensing, monitoring, controlling, influencing, regulating and/or measuring various conditions and/or parameters of surgical instruments and systems, such as, for example, the distance between and/or the pressure applied by the jaws of an end effector. In the present disclosure, "controlling" is meant to include influencing and/or regulating. The MEMS devices and/or systems can also provide feedback for automatic (remote or manual) control of the operation of the surgical instrument”); 
and a sensor configured to: detect a tissue parameter associated with a proposed function of the surgical instrument (plurality of sensors capable of measuring or determining the thickness of the tissue, and clamp load on the tissue using pressure sensing as one of the device parameters; par 0085-0086; 
[par 0070-0072 Heinrich] “MEMS devices have the required very small size, low power requirements, and ability to be readily integrated with standard electrical systems. These characteristics make MEMS devices ideal for incorporation into and/or on surgical instruments and systems. As will be described in greater detail below, MEMS devices can be utilized in conjunction with, and incorporated into and/or on various portions and structural elements of surgical instruments and systems. 
[0071] MEMS devices and/or systems considered to be within the scope of the present disclosure, include, for example, MEMS sensors and/or sensor devices, actuator MEMS devices (motors, hydraulics, pumps, ultrasonic devices, etc.), fluid moving and mixing components, heaters, and diagnostic MEMS devices for measuring physiologic parameters and tissue properties, such as the integrity of a staple line or of a repaired or joined tissue by measuring 
[0072] Also considered within the scope of this disclosure are: types of MEMS devices and/or systems used to determine and/or measure distance including capacitive, magnetic (Hall Effect sensors, for measuring the strength of the magnetic field between one or more magnets), light or radio frequency (RF) emitting/receiving, and optical fiber interferometric sensors; types of MEMS devices and/or systems used to determine and/or measure the amount of pressure applied to tissue including capacitive, piezoelectric, piezoresistive, resonant, light or RF emitting/receiving, and optical fiber interferometric sensors; and types of MEMS devices and/or systems used to determine and/or measure tissue thickness, and to determine or measure pressure and/or to provide pressure data to a processor which correlates the pressure data with tissue thickness using a look-up table or other data structure. By knowing the tissue thickness, the surgeon can then determine the proper size of the staples and/or tissue gap between the tissue contacting surfaces of the anvil and staple cartridge before performing the stapling procedure.”); 

and transmit the detected tissue parameter to the control circuit (par 0086; once the device senses the tissue thickness feedback is sent to the cpu through the circuitry which controls the surgical instrument); wherein the control circuit is configured to analyze the detected tissue parameter in cooperation with each respective device parameter based on a system-defined constraint (par 0105 automatic prevention of firing if a predetermined threshold of pressure reading which is directly related to tissue thickness is reached, this threshold is a system defined constraint on the tissue thickness); and a user interface configured to indicate whether the surgical instrument comprising the plurality of components is appropriate to perform the proposed function (feedback in the form of audio, visual or mechanical tactile feedback is displayed to the surgeon to allow user interface with the instrument; par 0011,0128). Heinrich discloses a controller for determining when a threshold is reached based on sensed parameters, but fails to 
However Shelton teaches a system defined constraint which comprises at least one of a predetermined tissue parameter or a predetermined tissue parameter range associated with each device parameter; (Shelton teaches a memory which stores executable instructions that when executed by the processor cause the processor to monitor multiple levels of action thresholds and monitor speeds of the motor and sense tissue compression to provide feedback to the user of the surgical instrument which defines a system defined constraint; and the electronic system comprises a sensing module configured to sense tissue compression to provide feedback and coupled to the parameter threshold detection module and a memory which stores instructions to monitor the sensing module configured to sense multiple tissue parameters; these multiple sensors interface with the processor within a specified threshold range providing feedback (par 0710-0713) this feedback allows for tissue displacement with thresholds for different types of tissue such as for vessels, stomach or lunch tissues with different predetermined constraints, par 0439, 0519.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the control which includes tissue thickness and pressure sensing with the at least one of a predetermined tissue parameter or a predetermined tissue parameter range associated with each device parameter specified identification of different tissue thickness, to provide the correct pressure and user control for the varied types of tissues being sutured during operation.

Regarding claim 2, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 1, wherein the detected tissue parameter comprises at least one of a type of the tissue, a thickness of the tissue, a stiffness of the tissue, a location of the tissue, or vascularization of the tissue (the thickness of the tissue parameter is disclosed in Heinrich par 0085, 0112).
Regarding claim 3, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 1, wherein the plurality of components of the surgical instrument include a staple cartridge (122; 
Regarding claim 4, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 1, wherein the plurality of components of the surgical instrument includes an end effector, and wherein the detected tissue parameter comprises at least one of a closure angle of the end effector on the tissue, a length of the tissue in contact with a tissue-contacting surface of the end effector, and a force to compress the tissue within the end effector (Heinrich par 0029, 0085; clamping load of the force to compress tissue using a pressure sensor). 
Regarding claim 5, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 4, wherein the control circuit is further configured to identify detected tissue parameters, but fails to explicitly teach identifying at least one of the tissue identifications as parenchyma, vessel or bronchus.
However Shelton teaches a surgical instrument that includes tissue displacement with thresholds for different types of tissue such as for vessels, par 0439, 0519.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the control which includes tissue thickness and pressure sensing with the specified identification of different tissue thickness due to different types of tissues such as the tissue found in vessels. 

Regarding claim 6, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 1, wherein the control circuit is further configured to recommend at least one alternative component for use with the surgical instrument to perform the proposed function (combination of systems for automatic adjustment; Heinrich par 0128).
Regarding claim 8, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 1, wherein the control circuit is further configured to prevent the proposed function when the 
Regarding claim 9, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 8, wherein the user interface comprises a user-interface element selectable to override the control circuit to permit the proposed function of the surgical instrument (Heinrich par 0128; selective manual operation of any parameter integrated into the display system).
Regarding claim 10, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 1, wherein the proposed function of the surgical instrument comprises one or more than one of clamping the tissue, coagulating the tissue, cutting the tissue, and stapling the tissue (Heinrich par 0116).
Regarding claim 11, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 1, further comprising a surgical hub communicatively coupled to the surgical instrument, wherein the surgical hub comprises the control circuit (CPU control box 562).
Regarding claim 12, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 11, wherein one of the surgical instrument or the surgical hub comprises the user interface (Heinrich par 0128).
Regarding claim 13, Heinrich discloses a surgical system, comprising: a surgical hub (control box 562, including cpu and circuitry and processor; par 0086); a surgical instrument communicatively coupled to the surgical hub (par0013), the surgical instrument comprising: a plurality of components, wherein each of the plurality of components of the surgical instrument comprises a device parameter that identifies each respective component of the plurality (par 0085-0086; sensed device parameters are sent to the cpu; 
[par 0069] “In accordance with the present disclosure, a micro-electromechanical system (MEMS) is used to provide highly miniaturized MEMS devices and/or systems capable of performing various functions, e.g., sensing, monitoring, controlling, influencing, regulating and/or measuring various conditions and/or parameters of surgical instruments and systems, such as, for example, the distance between and/or the pressure applied by the jaws of an end effector. In the present disclosure, "controlling" is meant to include influencing and/or regulating. The MEMS devices and/or systems can also provide feedback for automatic (remote or manual) control of the operation of the surgical instrument”); and a sensor configured to: detect a tissue parameter associated with a proposed function of the surgical instrument (sensors capable of measuring or determining the thickness of the tissue, and clamp load on the tissue using pressure sensing as one of the device parameters; par 0086
[par 0070-0072 Heinrich] “MEMS devices have the required very small size, low power requirements, and ability to be readily integrated with standard electrical systems. These characteristics make MEMS devices ideal for incorporation into and/or on surgical instruments and systems. As will be described in greater detail below, MEMS devices can be utilized in conjunction with, and incorporated into and/or on various portions and structural elements of surgical instruments and systems. 
[0071] MEMS devices and/or systems considered to be within the scope of the present disclosure, include, for example, MEMS sensors and/or sensor devices, actuator MEMS devices (motors, hydraulics, pumps, ultrasonic devices, etc.), fluid moving and mixing components, heaters, and diagnostic MEMS devices for measuring physiologic parameters and tissue properties, such as the integrity of a staple line or of a repaired or joined tissue by measuring fluid, e.g., blood flow and/or presence, and electrical signals or pressure within the stapled tissue. 
[0072] Also considered within the scope of this disclosure are: types of MEMS devices and/or systems used to determine and/or measure distance including capacitive, magnetic (Hall Effect sensors, for measuring the strength of the magnetic field between one or more magnets), light or radio frequency (RF) emitting/receiving, and optical fiber interferometric sensors; types of MEMS devices and/or systems used to determine and/or measure the amount of pressure applied to tissue including capacitive, piezoelectric, piezoresistive, resonant, light or RF emitting/receiving, and optical fiber interferometric sensors; and types of MEMS devices and/or systems used to determine and/or measure tissue thickness, and to determine or measure pressure and/or to provide pressure data to a processor which correlates the pressure data with tissue thickness using a look-up table or other data structure. By knowing the tissue thickness, the surgeon can then determine the proper size of the staples and/or tissue gap between the tissue contacting surfaces of the anvil and staple cartridge before performing the stapling procedure.”); 
 and transmit the detected tissue parameter to the surgical hub; wherein the surgical hub comprises: a processor; and a memory coupled to the processor (par 0128; computer and processor coupled to the cpu which has threshold data and the ability to control parameters based on the sensed conditions), the memory storing instructions executable by the processor to: analyze the detected tissue parameter in cooperation with each respective device parameter based on a system-defined constraint (par 0105 automatic prevention of firing if a predetermined threshold of pressure reading which is directly related to tissue thickness is reached, this threshold is a system defined constraint on the tissue thickness); and a user interface configured to indicate whether the surgical instrument comprising the plurality of components is appropriate to perform the proposed function (feedback in the form of audio, visual or mechanical tactile feedback is displayed to the surgeon to allow user interface with the instrument; par 0011,0128). Heinrich discloses a controller for determining when a threshold is reached based on sensed parameters, but fails to explicitly teach at least one of a predetermined tissue parameter or a predetermined tissue parameter range associated with each device parameter
However Shelton teaches a system defined constraint which comprises at least one of a predetermined tissue parameter or a predetermined tissue parameter range associated with each device parameter; (Shelton teaches a memory which stores executable instructions that when executed by the processor cause the processor to monitor multiple levels of action thresholds and monitor speeds of the motor and sense tissue compression to provide feedback to the user of the surgical instrument which defines a system defined constraint; and the electronic system comprises a sensing module configured to sense tissue compression to provide feedback and coupled to the parameter threshold detection module 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the control which includes tissue thickness and pressure sensing with the at least one of a predetermined tissue parameter or a predetermined tissue parameter range associated with each device parameter specified identification of different tissue thickness, to provide the correct pressure and user control for the varied types of tissues being sutured during operation.

Regarding claim 14, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 13, wherein the detected tissue parameter comprises at least one of a type of the tissue, a thickness of the tissue, a stiffness of the tissue, a location of the tissue, or vascularization of the tissue (the thickness of the tissue parameter is disclosed in Heinrich par 0085, 0112).
Regarding claim 15, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 13, wherein a component of the surgical instrument includes a staple cartridge (122; par 0015), and wherein the device parameter includes at least one of a type of the staple cartridge, a color of the staple cartridge, adjuncts to the staple cartridge, a clamp load limit of the staple cartridge, a gap range for the staple cartridge, and a firing rate for the staple cartridge (Heinrich par 0029,0085; clamping load using a pressure sensor).
Regarding claim 16, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 13, wherein a component of the surgical instrument includes an end effector, and wherein the detected tissue parameter comprises at least one of a closure angle of the end effector on the tissue, a length of the tissue in contact with a tissue-contacting surface of the end effector, and a force to compress 
Regarding claim 17, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 13, wherein the instructions are further executable by the processor of the surgical hub to recommend at least one alternative component for use with the surgical instrument to perform the proposed function (combination of systems for automatic adjustment; Heinrich par 0128).
Regarding claim 18, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 13, wherein the instructions are further executable by the processor of the surgical hub to prevent the proposed function when the system-defined constraint is exceeded (Heinrich par 0105 automatic prevention of firing if a predetermined threshold of pressure reading which is directly related to tissue thickness is reached, this threshold is a system defined constraint on the tissue thickness).
Regarding claim 19, Heinrich discloses a non-transitory computer readable medium storing computer readable instructions which, when executed, causes a machine to: analyze a detected tissue parameter in cooperation with a device parameter (control box 562, including cpu and circuitry and processor; par 0086), that identifies a component of the plurality of components of a surgical instrument of a surgical system (par 0085-0086; sensed device parameters are sent to the cpu; 
[par 0069] “In accordance with the present disclosure, a micro-electromechanical system (MEMS) is used to provide highly miniaturized MEMS devices and/or systems capable of performing various functions, e.g., sensing, monitoring, controlling, influencing, regulating and/or measuring various conditions and/or parameters of surgical instruments and systems, such as, for example, the distance between and/or the pressure applied by the jaws of an end effector. In the present disclosure, "controlling" is meant to include influencing and/or regulating. The MEMS devices and/or systems can also provide feedback for automatic (remote or manual) control of the operation of the surgical instrument”), based on a system-defined constraint (par 0105 automatic prevention of firing if a predetermined threshold of pressure) reading which is directly related to tissue thickness is reached, this threshold is a can be utilized in conjunction with, and incorporated into and/or on various portions and structural elements of surgical instruments and systems. 
[0071] MEMS devices and/or systems considered to be within the scope of the present disclosure, include, for example, MEMS sensors and/or sensor devices, actuator MEMS devices (motors, hydraulics, pumps, ultrasonic devices, etc.), fluid moving and mixing components, heaters, and diagnostic MEMS devices for measuring physiologic parameters and tissue properties, such as the integrity of a staple line or of a repaired or joined tissue by measuring fluid, e.g., blood flow and/or presence, and electrical signals or pressure within the stapled tissue. 
[0072] Also considered within the scope of this disclosure are: types of MEMS devices and/or systems used to determine and/or measure distance including capacitive, magnetic (Hall Effect sensors, for measuring the strength of the magnetic field between one or more magnets), light or radio frequency (RF) emitting/receiving, and optical fiber interferometric sensors; types of MEMS devices and/or systems used to determine and/or measure the amount of pressure and types of MEMS devices and/or systems used to determine and/or measure tissue thickness, and to determine or measure pressure and/or to provide pressure data to a processor which correlates the pressure data with tissue thickness using a look-up table or other data structure. By knowing the tissue thickness, the surgeon can then determine the proper size of the staples and/or tissue gap between the tissue contacting surfaces of the anvil and staple cartridge before performing the stapling procedure.”); 
and generate a user interface, wherein the user interface provides an indication whether the surgical instrument including the plurality of components is appropriate to perform the proposed function of the surgical system (feedback in the form of audio, visual or mechanical tactile feedback is displayed to the surgeon to allow user interface with the instrument; par 0011,0128). Heinrich discloses a controller for determining when a threshold is reached based on sensed parameters, but fails to explicitly teach at least one of a predetermined tissue parameter or a predetermined tissue parameter range associated with each device parameter
However Shelton teaches a system defined constraint which comprises at least one of a predetermined tissue parameter or a predetermined tissue parameter range associated with each device parameter; (Shelton teaches a memory which stores executable instructions that when executed by the processor cause the processor to monitor multiple levels of action thresholds and monitor speeds of the motor and sense tissue compression to provide feedback to the user of the surgical instrument which defines a system defined constraint; and the electronic system comprises a sensing module configured to sense tissue compression to provide feedback and coupled to the parameter threshold detection module and a memory which stores instructions to monitor the sensing module configured to sense multiple tissue parameters; these multiple sensors interface with the processor within a specified threshold range providing feedback (par 0710-0713) this feedback allows for tissue displacement with thresholds for 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the control which includes tissue thickness and pressure sensing with the at least one of a predetermined tissue parameter or a predetermined tissue parameter range associated with each device parameter specified identification of different tissue thickness, to provide the correct pressure and user control for the varied types of tissues being sutured during operation.

Regarding claim 20, Heinrich as modified by Shelton substantially teaches the non-transitory computer readable medium of Claim 19, wherein the instructions, when executed, further cause the machine to: generate an override element on the user interface, wherein the override element is selectable to permit the proposed function of the surgical instrument (Heinrich par 0105 automatic prevention of firing if a predetermined threshold of pressure reading which is directly related to tissue thickness is reached, this threshold is a system defined constraint on the tissue thickness; and is displayed for manual selective override par 0128).
Regarding claim 21, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 1, wherein the user interface comprises a user interface element selectable to override a prevention of the proposed function (Heinrich par 0105 automatic prevention of firing if a predetermined threshold of pressure reading which is directly related to tissue thickness is reached, this threshold is a system defined constraint on the tissue thickness). But fails to teach an override function, 
However Shelton teaches a safety processor configured to control override signals as a redundant safety check (par 0311-0312)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modify the controller as taught by Heinrich with the override safety processor as taught by Shelton as an added layer of safety precaution and control for the user of the surgical instrument.
Regarding claim 22, Heinrich as modified by Shelton substantially teaches the surgical system of Claim 1, further comprising a second sensor configured to detect each device parameter of each component of the plurality of components, wherein each device parameter corresponds to a property of its respective component (See par 0069-0072 shown above of Heinrich, which discloses a plurality of sensors, and plurality of device parameters and a plurality of sensors used for both device and tissue parameters, and how these can be combined in a surgical instrument to provide feedback to the surgeon

Response to Arguments
Applicant's arguments filed 8/09/2021 have been fully considered but they are not persuasive.
Applicant argues that Heinrich fails to teach a plurality of components configured to detect device parameters and a sensor configured to detect a tissue parameter, and that the device parameter identifies a component, and in furtherance of this argument states that Heinrich is silent on a plurality of components each comprising device parameters and a completely separate sensor configured to detect a tissue parameter.
However this argument is unpersuasive because Heinrich discloses a control circuit (control box 562, including cpu and circuitry and processor; par 0086, and further discloses “ it is envisioned that MEMS devices may transmits feedback signals of the measured and/or sensed parameters to a central processing unit 562 via wire leads 560 for further processing” this is interpreted as a plurality of devices that have sensors, and can measure and sense varying parameters related to tissue thickness as disclosed in par 0085, and various other device parameters. Further as cited in the above action par 0069-0072 of Heinrich go into more detail of the control system that has a plurality of device parameters, a plurality of sensors and a plurality of tissue parameters. 
Further the limitation of “a plurality of components each that comprise a device parameter” in light of the specification which defines this as [0569] “a received device parameter may comprise, for example, a type of staple cartridge, a color of the staple cartridge, adjuncts to the staple cartridge, a clamp load limit of the staple cartridge, a gap range for the staple cartridge, and a firing rate for the staple 
Further the limitation of “a sensor configured to detect a tissue parameter” which is separate from the device parameter; in light of the specification this is defined as [0569] “a detected tissue parameter(s) may comprise, for example, a type of the tissue, a thickness of the tissue, a stiffness of the tissue, a location of the tissue, vascularization in the tissue, etc.” 
Heinrich par 0072 “ types of MEMS devices and/or systems used to determine and/or measure distance including “types of MEMS devices and/or systems used to determine and/or measure distance including capacitive, magnetic (Hall Effect sensors, for measuring the strength of the magnetic field between one or more magnets), light or radio frequency (RF) emitting/receiving, and optical fiber interferometric sensors; types of MEMS devices and/or systems used to determine and/or measure the amount of pressure applied to tissue including capacitive, piezoelectric, piezoresistive, resonant, light or RF emitting/receiving, and optical fiber interferometric sensors; and types of MEMS devices and/or systems used to determine and/or measure tissue thickness, and to determine or measure pressure and/or to provide pressure data to a processor which correlates the pressure data with tissue thickness using a look-up table or other data structure. By knowing the tissue thickness, the surgeon can then determine the proper size of the staples and/or tissue gap between the tissue contacting surfaces of the anvil and staple cartridge before performing the stapling procedure. 
[0073] While MEMS devices and/or systems are preferred, it is within the scope of the present disclosure and envisioned that other types of devices and/or systems can be used with or without MEMS devices and/or systems to determine and/or measure various conditions and/or parameters.

In other words, Heinrich discloses a plurality of micro-electromechanical systems that use a plurality of sensors for various and numerous reasons including device parameters which use sensors and . 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MARY C HIBBERT-COPELAND/             Examiner, Art Unit 3731                                                                                                                                                                                           
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731